Citation Nr: 1018815	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 
16, 2005 for the grant of service connection for a pulmonary 
condition, claimed as due to asbestos exposure.   
 
2.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome, to include as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to July 
1973, and from January 1977 to December 1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from a January 2007 rating 
decision of the VA Regional Office in Portland, Oregon that 
granted service connection for a pulmonary condition, claimed 
as due to asbestos exposure, effective from December 16, 
2005.  The Veteran appeals for an earlier effective date.  
That rating determination also denied service connection for 
a gastrointestinal condition.  

In correspondence dated in August 2009 through his 
representative, the Veteran withdrew the following issues 
from appellate consideration that had previously been on 
appeal: entitlement to service connection for right and left 
knee conditions, right and left hand/finger disabilities, a 
back disorder and sinusitis, and entitlement to an evaluation 
in excess of 10 percent for a pulmonary condition.  
Accordingly, these issues are not in appellate status.  See 
38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  Prior to December 16, 2005, there was no unadjudicated 
claim, informal claim or intent to file a claim for service 
connection for a pulmonary disorder. 

2.  A gastrointestinal disorder, including irritable bowel 
syndrome, is not related to active service or to a service-
connected disability, or medication taken to treat such 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than December 16, 
2005 for the grant of service connection for a pulmonary 
condition, claimed as due to asbestos exposure, have not been 
met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).

2.  A gastrointestinal disorder, including irritable bowel 
syndrome, was not incurred in or aggravated by service, and 
is not proximately due to or the result of service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 38 C.F.R. 3.102, 3.303, 3.304, 
3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an effective date 
earlier than December 16, 2005 for the grant of service 
connection for a pulmonary condition.  He maintains the 
effective date of the award should date back to February 2003 
when he first filed a claim.  He also contends that service 
medical records document many instances of treatment for 
stomach problems, and that he now has irritable bowel 
syndrome as directly due to service, or as secondary to 
Albuterol which he takes for the service-connected pulmonary 
condition.

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006).  As 
to the claim for an earlier effective date for service 
connection for a pulmonary condition, the Board finds that a 
communication sent to the appellant in July 2006 provided 
sufficient notice of a disability rating and the effective 
date elements of the claim prior to the initial adverse 
rating decision.  As such, the appellant was afforded due 
process of law in this regard.

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of service connection for a 
gastrointestinal condition by letter dated in September 2006 
that addressed the required notice elements.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The September 2006 
notice letter also addressed the effective date elements of 
the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record contains extensive VA outpatient data 
which have been reviewed thoroughly.  Private clinical 
records also have been received and considered.  The Veteran 
was afforded a VA compensation and pension examination in 
October 2009, to include medical opinions, which is 
determined to be adequate for compensation purposes.  The 
claims folder has been reviewed and the appellant's 
statements have been considered in detail.  The appellant 
does not contend that there is any outstanding evidence that 
has not been received or considered as to the claims on 
appeal.  The Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
The Board finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For these reasons, the 
Board may proceed to decide the appeal.

Earlier effective date

Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2009).  The effective 
date of an award of disability compensation to a Veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
date of discharge or release. 38 U.S.C.A. § 5110 (b)(1) (West 
2002& Supp. 2009).  This statutory provision is implemented 
by a regulation which provides that the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. See 38 C.F.R. § 3.400 (2009).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155(a) 
(2009).  When an application for disability compensation is 
received within one year of the date of the Veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the Veteran's release. 38 
U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2009).

Factual Background

A VA form 21-526, Veterans Application for Compensation 
and/or Pension was received from the Veteran on February 7, 
2003.  In the section specific to compensation (service 
connection), the Veteran wrote N/A as what disability he was 
claiming.  In the section specific to pension, he noted that 
the disabilities that kept him from working were major 
depression, "recovering alcoholic" and carpal tunnel 
syndrome. 

Received in support of the claim for pension were private 
clinical records dated in 2000, and extensive VA outpatient 
notes dating from 2000 showing treatment for multiple 
complaints and disorders.  In March 2003, the Veteran 
indicated to a VA social worker that he had been placed on 
inhalers for breathing problems.  Reference to a longstanding 
history of tobacco use disorder was noted.  Chronic 
obstructive pulmonary disease and tobaccoism were noted in 
April 2003.  In May 2003 while participating in the VA 
addiction treatment group, the appellant stated that he had 
plans to move to Canada to live with a woman he had met on 
the internet, stated that he had just applied for nonservice-
connected (NSC) pension, wondered if this might be affected 
by his residing there and if he could receive monies in that 
country.  

Nonservice connected pension was granted by rating action 
dated in June 2003.  

Received on December 16, 2005 was another VA form 21-526, 
Veterans Application for Compensation and/or Pension.  The 
Veteran circled that he was requesting compensation and noted 
that he had requested pension in a previous claim to VA.  He 
listed a pulmonary condition due to asbestos exposure as one 
of the disabilities for which he was seeking compensation.  
Following VA examination in August 2006, service connection 
for a pulmonary condition, claimed as due to asbestos 
exposure, was granted by rating action dated in January 2007, 
effective from the date of the claim received on December 16, 
2005.



Legal Analysis

Based upon a complete review of the evidence of record, the 
Board finds that the effective date of December 16, 2005 is 
the earliest effective date assignable for service connection 
of a pulmonary condition, claimed as due to asbestos 
exposure.  The date of receipt of the Veteran's original 
claim seeking service connection for this disorder was more 
than one year after his separation from service in 1978.  
Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim. See 38 U.S.C.A. § 5110.  As to whether a claim 
was received earlier than December 16, 2005, the Board finds 
that there is no evidence for such in the claims folder.  The 
provisions of 38 U.S.C.A. § 5110 refer to the date an 
application is received.  The word application is not defined 
in the statute.  In the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit. Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the Veteran's case, no such communication was 
received until December 16, 2005.

The record shows that the Veteran filed a claim for 
compensation benefits (VA Form 21-526) in February 2003 but 
that that application was for NSC pension and clearly 
indicated that service connection was not being requested.  A 
specific claim must be filed by the Veteran. 38 U.S.C.A. 
§ 5101.  The law clearly states that an application must be 
filed. See Wells v. Principi, 3 Vet. App. 307 (1992).  In 
addition, while VA outpatient records show that the Veteran 
being treated for pulmonary and/or respiratory disorders in 
2003, there was nothing that would have placed VA on notice 
that he was seeking any benefit in regard to such disability.  
The mere presence of medical evidence does not establish an 
intent on the part of the Veteran to seek entitlement to 
service connection for a condition. See Brannon v. West, 12 
Vet. App. 32 (1998).  No reference to asbestos exposure in 
service appears in the VA outpatient records; rather, they 
show that the Veteran had a tobacco addiction.  Moreover, in 
May 2003, the appellant pointedly referred to his claim for a 
nonservice-connected pension relative to his plans to move to 
Canada.

In light of the foregoing, the Board finds that there was no 
communication, action or writing indicating an intent to 
apply for service connection of a pulmonary disorder as a 
residual of asbestos exposure until December 16, 2005.  The 
Board observes that the February 2003 claim did not refer to 
or include any mention of a pulmonary disorder.  The record 
does not reflect any informal claim, formal claim, or written 
intent to file a claim for service connection of a pulmonary 
disorder prior to December 16, 2005.  While VA must interpret 
a claimant's submissions broadly, it is not required to 
conjure up issues not raised by a claimant.  The Board thus 
finds that the Veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the Veteran's claim for an earlier 
effective date for a grant of service connection for a 
pulmonary condition, claimed as due to asbestos exposure, 
must be denied. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
The preponderance of the evidence is against the claim.

Service connection for a gastrointestinal condition

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of a relationship between 
a current disability and active service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disorder. 38 C.F.R. § 3.310 (2009).  This includes disability 
made chronically worse by service-connected disability. See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended on September 7, 2006, after the 
filing of the current claim, to conform the regulation to the 
holding in Allen. The Board will apply the older version of 
38 C.F.R. § 3.310 which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made, and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

Factual Background

Service treatment records reflect that upon examination in 
March 1969 for service entrance, the Veteran noted that he 
had frequent indigestion.  The examining official's notation 
was "no ulcer".  The abdomen and viscera were evaluated as 
normal.  The appellant was seen in January 1973 for 
complaints of vomiting.  It was noted that he had had nasal 
congestion, coughing and fluid behind the right ear.  An 
impression of acute sinusitis was rendered for which he was 
prescribed medication.  In February 1973, the appellant 
returned to sick bay complaining of watery diarrhea with a 
history of nausea, belching, and loose stools times five 
hours.  An impression of viral enteritis was recorded for 
which he was prescribed medication.  In May 1973, the Veteran 
sought treatment for an upset stomach with onset that 
morning.  Complaints included vomiting, nausea, and transient 
dizziness.  He appeared to be pale.  The abdomen was checked 
and no abnormality was found.  A Compazine suppository was 
prescribed with subsequent improvement.  On examination in 
July 1973, the gastrointestinal system was evaluated as 
normal and no pertinent defects were noted. 

The service records contain an examination report dated in 
October 1976 pertaining to the Veteran's entering the Navy 
Reserves.  On this occasion, the appellant denied frequent 
indigestion and stomach and intestinal complaints.  The 
gastrointestinal system was evaluated as normal.

Post service, VA outpatient clinical records dating from 2003 
reflect that the Veteran sought treatment for numerous 
complaints and disorders for which he was prescribed multiple 
medications.  During the course of a social work evaluation 
in March 2003, he stated that he had been placed on inhalers 
for breathing problems.  Chronic obstructive pulmonary 
disease was diagnosed in April 2003, and Albuterol was placed 
on the Veteran's active medication list.  Subsequently, in 
April 2003, the Veteran reported that his gastroesophageal 
reflux disease had worsened and he was prescribed Ranitidine.  
By November 2005, Albuterol was no longer on his active 
medication list.  The VA outpatient data are replete with 
references to long-term treatment, follow-up and 
detoxification for continuing alcohol abuse, alcoholism, 
substance and chemical dependency, and tobaccoism with a 60-
pack year history.

On VA pulmonary examination in August 2006, the examiner 
noted that the Veteran reported that he had been prescribed 
an Albuterol inhaler with significant response.  He denied 
side effects from Albuterol.  

The Veteran filed a claim of entitlement to service 
connection for a gastrointestinal disorder in August 2006.  
By rating action dated in January 2007, service connection 
was granted for a pulmonary condition, claimed as due to 
asbestos exposure.  The appellant elaborated upon his claim 
in March 2007, noting that he had irritable bowel syndrome 
related to service, as well as due to the use of Albuterol 
which he took for his service-connected pulmonary condition.

Extensive VA outpatient clinical records dated between 2008 
and 2009 do not reflect that Albuterol was among the 
appellant's many prescribed medications.  He continued to 
receive continuing follow-up for multiple complaints and 
disorders, primarily alcohol abuse.

A statement in support of the claim was received in January 
2009 from H.M.M., who attested to her knowledge of the 
Veteran's suffering from indigestion for years.  She related 
that his acid reflux would occur at times and that he used 
acid relief medication constantly, such as Tums, to remain 
comfortable. 

The Veteran was afforded a VA examination for compensation 
and pension purposes in October 2009.  The examiner noted 
that the electronic records and claims folder were reviewed.  
It was reported that the appellant indicated that he had no 
gastrointestinal issues prior to service except for 
occasional heartburn which he treated with over-the-counter 
medications.  He related that he occasionally had epigastric 
pain, heartburn, and reflux or regurgitation for which he 
took over-the-counter antacids.  The Veteran said that he 
developed irritable bowel syndrome in service and had an 
episode of such at least once or twice a week.  A physical 
examination was performed.  It was noted that the appellant 
currently had gastroesophageal reflux disease and irritable 
bowel syndrome.  His current active medication list was 
printed.  Following examination, the examiner stated that 
there were no entries for irritable bowel syndrome in the 
service treatment records, and opined that it was less likely 
than not caused by or a result of the gastrointestinal 
symptoms he experienced in service.  She stated that 
Albuterol was known to be associated with gastrointestinal 
side effects that included diarrhea, dyspepsia, 
gastroenteritis, and nausea, etc.  It was related, however, 
that the Veteran was not currently on Albuterol and that it 
was not clear over what time he was on the drug.  It was also 
noted that Albuterol was not known to be associated with 
irritable bowel syndrome, but that it was possible that it 
could aggravate gastroesophageal reflux disease symptoms.  
The examiner found that the Veteran's gastroesophageal reflux 
disease was less likely than not caused by or the result of 
the gastrointestinal symptoms he experienced in service.  

Legal Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
gastrointestinal disorder, including irritable bowel 
syndrome, to include as secondary to a service-connected 
disability.  The Board has considered the entire evidence of 
record carefully, including the extensive VA outpatient 
records.  These records indicate that the Veteran has been 
treated for a number of years for multiple complaints and 
disorders, to include a respiratory disability which has been 
service connected, as well as gastrointestinal disorders 
which he asserts are of service onset or related to Albuterol 
taken for respiratory complaints.  The Board finds, however, 
that there is no reliable evidence of record that establishes 
the appellant has a gastrointestinal disorder of service 
onset.  The Board also finds that there is no reliable 
evidence of record showing that there is a secondary 
relationship between a gastrointestinal disorder and a 
service-connected disability, to include on the basis of an 
increase in severity of the latter.

The Veteran ascribes current gastrointestinal disability to 
symptoms he had in service.  The Board observes that, 
following treatment on the three occasions he was seen for 
symptoms of gastrointestinal upset, no chronic complaints or 
findings were recorded, to include on the separation 
examination report in July 1973.  The Board points out that 
the appellant specifically denied indigestion or stomach 
problems on examination for the Navy Reserves in October 
1976.  The available evidence first references 
gastroesophageal reflux disease in 2003, approximately 
25 years after discharge from active duty.  The Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Nothing in the post service clinical record indicates that 
the Veteran had gastrointestinal disability related to 
service.  There is no reliable post service confirmation of 
any continuity of reported in-service gastrointestinal 
symptomatology.  Rather, it is shown that the appellant was 
primarily treated for a longstanding history of continuing 
alcohol abuse which could have impacted his gastrointestinal 
status.  Given the foregoing, the Board finds that the 
Veteran's lay statements are not reliable lay evidence.  

The Board is aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  The lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity of symptomatology, however, in 
reviewing a service connection claim on the merits. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  In this 
instance, the Board finds that the lack of any continuing 
treatment in service, the normal separation examination, the 
Veteran's specific denial of stomach problems in 1976, as 
well as the 25-year lapse between service and objective 
evidence of gastrointestinal disability clearly militate 
against a finding that his assertions of inservice continuity 
of symptoms are credible.  See Maxson, 230 F.3d at 1333.  
Moreover, when examined for VA compensation and pension 
purposes in October 2009, the examiner opined that neither 
irritable bowel syndrome nor gastrointestinal reflux disease 
was shown in service, nor was current gastrointestinal 
disability related to the symptoms he had experienced during 
active duty.

The Veteran also maintains that he has a gastrointestinal 
disorder as the result of taking Albuterol for his service-
connected pulmonary disability.  The Board observes, however, 
that the extensive VA clinical data of record do not suggest 
any nexus between the two conditions or as a result of 
medication taken to treat the service-connected pulmonary 
disability.  The record reflects that, although he was 
prescribed Albuterol in March 2003 for chronic obstructive 
pulmonary disease, VA outpatient clinical records do not 
reflect this drug on his active medication list by November 
2005.  Moreover, the Veteran had the benefit of a thorough VA 
examination in October 2009, to include review of his claims 
folder and a medical opinion.  No relationship was found at 
that examination.  The VA examiner stated in October 2009 
that, while Albuterol could have gastrointestinal effects and 
could possibly aggravate gastroesophageal reflux disease, the 
Veteran was not taking Albuterol and, as such, implicitly 
rejected a secondary link between the service-connected 
pulmonary condition and a gastrointestinal disorder, to 
include on the basis of aggravation.  The VA examiner clearly 
stated in October 2009 that Albuterol was not known to be 
associated with irritable bowel syndrome.  For the foregoing 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a gastrointestinal disorder, to include 
irritable bowel syndrome, as secondary to the service-
connected pulmonary condition, and must also be denied. 

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran has not shown 
that he has the expertise required to diagnose a 
gastrointestinal disorder.  the more probative evidence 
consists of the opinion of the skilled professional (in this 
case, the VA examiner in October 2009).  The October 2009 VA 
examiner's opinion is based upon clinical findings, a review 
of the record, and consideration of the Veteran's statements.  
The Veteran's own statements are broad brush and provide 
little basis for exploring his assertions.  The Board also 
points out that there is competent and probative evidence in 
the record indicating that a gastrointestinal disorder is not 
related to service and is not secondary to nor has been 
aggravated by a pulmonary condition.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than December 16, 
2005 for the grant of service connection for a pulmonary 
condition, claimed as due to asbestos exposure, is denied.

Entitlement to service connection for gastrointestinal 
disorder, to include irritable bowel syndrome, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


